DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 has been placed in the record and considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application due to certain informalities.  In particular, in FIG. 4A, “TO FIG. 4B” should be changed to “FROM FIG. 4B”. In FIG. 4B, “CONT. FROM FIG. 4A” should be changed to “TO FIG. 4A.”  Corrected drawings are required in reply to the Office action to avoid abandonment of the application. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because although claim 10 is directed to a network device, claim 10 does not recite any hardware elements/parts/devices that make up the network element.  The preamble recites “a network device a processor and a computer readable medium storing instructions . . .” However the limitations of the claim (i.e. all recitations after “comprising:”) include only functional language of “attempting to receive data . . .” and “sending scheduling information . . .”.  The limitations recite no hardware.  To cure the § 101 rejection, Examiner suggests amending claim 10 to recite:
“A network device comprising: 
	a processor; and 
	a non-transitory computer readable medium storing instructions that when executed by the processor cause the processor to perform steps of: 
		attempting to receive data repeatedly transmitted by user equipment UE in N consecutive transmission time units starting from a transmission time unit in which the network device detects for the first time the data transmitted by the UE; and 
		sending scheduling information to the UE when the network device does not obtain correctly decoded data of the data in the N transmission time units, wherein the scheduling information comprises information about a transmission resource used by the user equipment to retransmit the data, and the transmission resource comprises at least one of a time resource and a frequency resource.”  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	Claim 10 recites “A network device a processor and a computer readable medium storing instructions that when executed by the processor cause the network device to perform steps comprising:  attempting to receive data . . .; and sending scheduling information to the UE . . .”  It is unclear what entity is performing the recited steps of attempting to receive data and sending scheduling information because the preamble recites three entities, namely, a network device, a processor and a computer readable medium.  For purposes of applying prior art, the claim is interpreted as reciting that the network device comprises a processor and a computer readable medium storing instructions that when executed by the processor cause the network device to perform steps of:  attempting to receive data . . .; and sending scheduling information to the UE . . .
	Claims 11-18 are rejected under §112(b) due to their dependency on claim 10.
	 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.    
	Regarding claim 6, the claim recites “determining, by the network device based on the transmission resource on which the data detected for the first time is located, a transmission resource used by the UE for the first- time transmission in the repeated transmission, when the data detected for the first time is data of non-first-time transmission in the repeated transmission of the UE” which is a contingent limitation. 
	 According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 6, “determining, by the network device based on the transmission resource on which the data detected for the first time is located, a transmission resource used by the UE for the first- time transmission in the repeated transmission” occurs only “when the data detected for the first time is data of non-first-time transmission in the repeated transmission of the UE” (i.e. the condition precedent).  Because, the second limitation of claim 6 “determining, by the network device, the HARQ process number based on the determined transmission resource used for the first-time transmission” depends on the determining recited in the first limitation of claim 6, the second limitation need not be performed either. Thus, because all limitations of claim 6 are contingent, the BRI of claim 6 is that it includes no limitations and thus fails to further limit claim 5.
	Applicant may cancel claim 6, present a sufficient showing that the dependent claims comply with the statutory requirements, or amend claim 6 to place the claim in proper dependent form.  Examiner suggests amending claim 6 to recite “. . . based on the data 

	Regarding claim 7, the claim recites “determining, by the network device based on a demodulation reference signal in the data detected for the first time, a transmission resource used by the UE for the first-time transmission in the repeated transmission, when the data detected for the first time is data of non-first-time transmission in the repeated transmission of the UE” which is a contingent limitation. 
	 According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 7, “determining, by the network device based on a demodulation reference signal in the data detected for the first time, a transmission resource used by the UE for the first-time transmission in the repeated transmission” occurs only “when the data detected for the first time is data of non-first-time transmission in the repeated transmission of the UE” (i.e. the condition precedent).  Because, the second limitation of claim 7 “determining, by the network device, the HARQ process number based on the determined transmission resource used for the first-time transmission” depends on the determining recited in the first limitation of claim 7, the second limitation need not be performed either. Thus, because all limitations of claim 7 are contingent, the BRI of claim 7 is that it includes no limitations and thus fails to further limit claim 5.
	Applicant may cancel claim 7, present a sufficient showing that the dependent claims comply with the statutory requirements, or amend claim 7 to place the claim in proper dependent form.  Examiner suggests amending claim 7 to recite “. . . based on the data 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital Communications, “On Adaptive HARQ for UL URLLC,” 3GPP TSG RAN WG1 rd - 7th April 2017 (hereinafter “Interdigital”), in view of Fan et al. (US PG Pub 2019/0059127 A1, hereinafter “Fan”).
	Regarding claim 1, Interdigital (cited in Applicant’s IDS filed on 06/30/2020) teaches a scheduling information sending method, wherein the method comprises: attempting, by a network device, to receive data repeatedly transmitted by a user equipment (UE) in N consecutive transmission time units starting from a transmission time unit in which the network device detects for the first time the data transmitted by the UE (page 2/3 paragraph 2.2 Asynchronous HARQ discloses that a gNB is unable to successfully decode {reads on network device attempting to receive data} a burst of m grant free repetitions for a transport block (TB) transmitted by a UE {reads on data repeatedly transmitted by a user equipment (UE) in N consecutive transmission time units}.  Because the gNB attempts to decode the burst of m grant free repetitions received from the UE, the gNB necessarily attempts the decoding starting from a transmission time unit in which it detects for the first time the data transmitted by the UE.), wherein N is an integer greater than or equal to 1 and less than or equal to K, and K is a maximum quantity of times that the UE may repeatedly transmit the data (page 2/3 paragraph 2.2 Asynchronous HARQ discloses that the UE is in the process of transmitting (K) grant-free transmissions (repetitions) and the UE completes a burst of m transmissions where m<k {reads on N is an integer greater than or equal to 1 and less than . . . K (i.e. the burst includes one or more transmissions but less than K transmissions/repetitions), and K is a maximum quantity of times that the UE may repeatedly transmit the data (page 1/3 paragraph 1 Introduction discloses that the UE may continue to transmit repetitions for a TB until the number of repetitions for the TB reaches K (i.e. maximum quantity of time the UE may repeatedly transmit the data); and sending, by the network device, scheduling information to the UE when the network device does not obtain correctly decoded data of the received data in the N transmission time units (page 2/3 paragra3ph 2.2 Asynchronous .
	Interdigital does not explicitly teach wherein the scheduling information comprises information about a transmission resource used by the user equipment to retransmit the data, and the transmission resource comprises at least one of a time resource and a frequency resource.	
	In analogous art, Fan teaches wherein the scheduling information comprises information about a transmission resource used by the user equipment to retransmit the data, and the transmission resource comprises at least one of a time resource and a frequency resource (FIG. 2 step 210; ¶¶ [0049] – [0051] network device 101 allocates resource regions for uplink transmission of a data packet of a terminal device 102. . .  As used herein, the resource region refers to time-frequency resources allocated to the terminal device 102 for uplink transmission. The resource regions are distributed across a plurality of carriers and correspond to consecutive transmission time intervals for transmitting the same data packet {one of ordinary skill in the art would readily recognize that scheduling information comprising time-frequency resources would apply equally to a “retransmission” of data}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Interdigital in order to including scheduling comprising time-frequency resources for retransmitting data as taught by Fan.  One would have been motivated to do so in order to perform uplink transmission with small latency and high reliability.  (Fan ¶ [0047])

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a network device (Interdigital:  page 2/3 paragraph 2.2 Asynchronous HARQ discloses a gNB (i.e. network device) a processor (FIG. 12 DP 120; ¶ [0105] taught by Fan) and a computer readable medium storing instructions that when executed by the processor case the network device to perform (FIG. 12 memory 1220 including a program 1240; ¶ [0105] taught by Fan). 

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of Fan and further in view of Webb et al. (US PG Pub 2015/0229444 A1, hereinafter “Webb”).
	Regarding claim 2, the combination of Interdigital and Fan does not explicitly teach wherein the data detected for the first time is data of the first-time transmission in the repeated transmission of the UE.
	In analogous art, Webb teaches wherein the data detected for the first time is data of the first-time transmission in the repeated transmission of the UE (FIG. 7; ¶ [0123] If the base station is able to decode TB1 from the first transmission on TTIs 0 to 3, the terminal device obtains a corresponding ACK indication on TTI 7 in accordance with the above-described techniques. Because the base station has been able to decode TB1 from the first transmission, the second transmission of data from TB1 made in association with the second HARQ process H2 on TTIs 4 to 7 is not needed by the base station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Interdigital and Fan to implement the teaching of Webb.  One would have been motivated to do so in order to avoid unnecessary retransmission of data when the base station is able to decode the UE’s first transmission, thereby maximizing system resources which improves system throughput (Webb ¶ [0123])  
 
	Regarding claim 3, the combination of Interdigital and Fan does not explicitly teach wherein the data detected for the first time is data of a non-first-time transmission in the repeated transmission of the UE.	
 wherein the data detected for the first time is data of a non-first-time transmission in the repeated transmission of the UE (FIG. 6; ¶¶ [00114] . . . terminal device is configured such that a first transport block, TB1, is first transmitted using conventional TTI bundling techniques in TTIs 0 to 3 under control of a first HARQ process H1.; ¶ [0116] . . . base station is not able to correctly decode TB1 from its first transmission under control of the first HARQ process H1 in TTIs 0 to 3; ¶ [0019] Having failed to correctly decode TB1 from the first transmission associated with HARQ process H1 in this example, the base station receives the second transmission of the first transport block TB1 in TTIs 4 to 7 . . . the terminal device receives acknowledgement signaling (response signaling) transmitted by the base station in association with HARQ process H2 in TTI 11 {interpreted as base station detects data for the first time in the second transmission (i.e. non-first-time transmission) of the repeated transmission of TB1}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Interdigital and Fan to implement the teaching of Webb.  One would have been motivated to do so to enable the base station to implement Chase combining of the received signals for the second TB1 transmission with the received signals for the first TB1 transmission (which on their own could not be correctly decoded). The ability to chase combine the two received versions of TB1 increases the likelihood of success for decoding, thereby increasing system throughput. (Webb ¶ [0119])  
	
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of Fan and further in view of Zhang et al. (US PG Pub 2019/0124683 A1, hereinafter “Zhang”).
	Regarding claim 4, the combination of Interdigital and Fan does not explicitly teach wherein the method further comprises: determining, by the network device, a hybrid automatic repeat request (HARQ) process number of a HARQ process used by the UE to transmit the data, and wherein, the scheduling information further comprises the HARQ process number.
	In analogous art, Zhang teaches wherein the method further comprises: determining, by the network device, a hybrid automatic repeat request (HARQ) process number of a HARQ process used by the UE to transmit the data, and wherein, the scheduling information further comprises the HARQ process number (¶ [0083] . . . The UE may autonomously select the HARQ process ID based on a desired rule . . . for grant-free UL transmissions . . . In operation S502, the UE may transmit the first TB using the grant-free UL transmission to the BS during the first TTI; ¶ [0085] . . . the HARQ process ID is transmitted in the UL grant and is set by the BS to be the HARQ process ID that was detected from the grant-free old TB {interpreted as the BS detects the HARQ process ID used by the UE to transmit the first TB using the grant-free UL transmission to the BS and sets the HARQ process ID in the scheduling information/UL grant to be the same}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Interdigital and Fan to have the BS set the HARQ process number in the scheduling information as the same HARQ process number used by the UE to transmit the data as taught by Zhang.  One would have been motivated to do so in order for the BS and UE to be in sync regarding the HARQ process number used for transmission/reception of data between the BS and UE, thereby minimizing errors in decoding data which increases system throughput.  
	
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of Fan, in view of Zhang and further in view of Webb.
	Regarding claim 5, the combination of Interdigital, Fan and Zhang does not explicitly teach wherein the determining, by the network device, a HARQ process number of a HARQ process used by the UE to transmit the data comprises: determining, by the network device based on a transmission resource on which the data detected for the first time is located, the HARQ process number of the HARQ process used by the UE to transmit the data.
	In analogous art, Webb teaches determining, by the network device based on a transmission resource on which the data detected for the first time is located, the HARQ process number of the HARQ process used by the UE to transmit the data (FIG. 6; ¶ [0119] the base station receives the second transmission of the first transport block TB1 in TTIs 4 to 7 and attempts to decode the first transport block TB1 by taking account of signals received in association with both the first and second transmissions of TB1. This can be achieved, for example, by conventional Chase combining of the received signals for the second TB1 transmission made in association with the second HARQ process 112 with the received signals for the first TB1 transmission of the TTIs 0 to 3 (which on their own could not be correctly decoded, hence the NACK in TTI 7) {interpreted as the base station determines HARQ process number H2 based on receiving  (i.e. detecting for the first time) TB1 in transmission resources TTIs 4 to 7 (i.e. second transmission) corresponding to HARQ process number H2.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Interdigital, Fan and 

	 Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of Fan, in view of Webb, and further in view of Zhang.
	Regarding claim 8, the combination of Interdigital, Fan and Webb does not explicitly teach wherein the method further comprises: determining, by the network device, a hybrid automatic repeat request (HARQ) process number of a HARQ process used by the UE to transmit the data, and wherein, the scheduling information further comprises the HARQ process number.
	In analogous art, Zhang teaches wherein the method further comprises: determining, by the network device, a hybrid automatic repeat request (HARQ) process number of a HARQ process used by the UE to transmit the data, and wherein, the scheduling information further comprises the HARQ process number (¶ [0083] . . . The UE may autonomously select the HARQ process ID based on a desired rule . . . for grant-free UL transmissions . . . In operation S502, the UE may transmit the first TB using the grant-free UL transmission to the BS during the first TTI; ¶ [0085] . . . the HARQ process ID is transmitted in the UL grant and is set by the BS to be the HARQ process ID that was detected from the grant-free old TB {interpreted as the BS detects the HARQ process ID used by the UE to transmit the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Interdigital, Fan and Webb to have the BS set the HARQ process number in the scheduling information as the same HARQ process number used by the UE to transmit the data as taught by Zhang.  One would have been motivated to do so in order for the BS and UE to be in sync regarding the HARQ process number used for transmission/reception of data between the BS and UE, thereby minimizing errors in decoding data which increases system throughput.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US PG Pub 2011/0141952) – discloses a method and apparatus for providing bundled transmission;
Takeda et al. (US PG Pub 2020/0146039) – discloses a that transmits uplink (UL) data without a UL transmission command from a radio base station, and controls repetition 
Wu (US PG Pub 2010/0169732) – discloses a method of distinguishing hybrid automatic repeat request processes and a related communication device; and
Hooki et al. (US PG Pub 2011/0051840) – discloses methods, apparatuses, system and related computer program product for information transmission in n consecutive transmission opportunities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413